DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is first office action on the merits in response to the application filed on 08/30/2018.
Claims 1-15 are currently pending and have been examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claims 1 recites a limitation: “updating, …, the product contract description by including item information into the product contract description”.  Claim 14 and claim 15 also recite this limitation. Claim 1 recites “one product item” in the “generating” step and “a new item” in the “updating” step.  It is unclear which item the claim is refer to. For examination purposes examiner has interpreted the “item information” to be the information of the “new item”. 
Claim 1 recites a limitation: “wherein upon verification of a transaction by at least one node, the verified transaction is added to the blockchain with its address”.  Claim 14 and claim 15 also recite this limitation. It is unclear if the “address” refers to the address of the root node, or the address of the transaction. In light of dependent claim 2, the Examiner has interpreted “its address” to be “the address of the root node”.  
Claims 2-13 are also rejected since they inherit these deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1-15, the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 1 recites       
              publishing, by a root node, a product contract description for a new product, the product contract description including at least product information and product state information;
              generating, by the root node, at least one product item for the new product by publishing a product item contract including at least item identification information, the product contract for the item, item state information, and valid modifier information for information of at least one node to be able to modify the item state; and 
             updating, by the root node upon generating a new item for a product, the product contract description by including item information into the product contract description,
             wherein the publishing of the product contract description and the product item contract description is performed by sending transactions into the network,
             wherein the transactions are verifiable by the nodes in the network,            
             wherein the transactions each refer to a contract account, and
             wherein upon verification of a transaction by at least one node, the verified transaction is added to [a database] blockchain with its address.

•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of generating contracts for supply chain management (a certain method of organizing human activity such as a commercial or legal interactions, e.g. agreements in the form of contracts and/or sales activity or behaviors) but for the recitation of additional claim elements. Claims 14 and 15 recite similar abstract idea.  That is, other than reciting “blockchain”, nothing in the claim precludes the language from being considered as manually performed by a human. For example, “publishing, by a root node, a product contract description for a new product, the product contract description including at least product information and product state information” encompasses a worker in a factory (root node) manually publish a product contract description. 
•             A similar analysis can be applied to dependent claims 2-11, which further recite the abstract idea of generating contracts for a supply chain, and verifying transactions associated with the product in the contract.
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s) such as the “root node”, “verification of a transaction by at least one node”, and “blockchain”, considered 
•             A similar analysis can be applied to dependent claims 2, 4, 10 and 12-13, which include additional claim elements that generally link the use of the judicial exception to a particular technological environment or field of use of data encryption and blockchain.
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the 
         Therefore, claims 1-15 are rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mateev (WO 2017027648), in view of Tsukishima et al. (US 20020042662).
Regarding claims 1, 14, and 15, Mateev discloses:
          a non-transitory computer readable medium storing a program which), when executed, causes a computer to execute a method for managing data in a network of nodes, wherein the network is a decentralized blockchain consensus network, wherein the nodes of the network are interrelated with each other according to a tree-like structure, (By disclosing, “Another embodiment of the invention is a computerized system for ensuring integrity of an asset supply chain” (page 6 of Mateev); “For example, with respect to the transaction log, in some embodiments, copies of the encrypted transaction log are distributed among multiple nodes in the blockchain network, the integrity of the transaction log cannot be compromised by attacking any single copy of the log” (page 10 of Mateev); and an intrinsic feature of blockchain is the tree structure)  the method comprising:
          publishing, by a root node, a product contract description for a new product, the product contract description including at least product information and product state information (By disclosing, “As part of the initial registrant's (e.g., a product manufacturer 51) registration, and to initiate a blockchain custody log, a description of the product or asset must be provided or registered 200. This initial custody record includes the initial quantity of the asset, and any applicable identifying information (e.g., serial numbers of the assets or their packaging for each commercially saleable unit if applicable)” (page 11 and Fig. 2 of Mateev); “Once the blockchain has been initiated and the initial signature of ;
           generating, by the root node, at least one product item for the new product by publishing a product item contract including at least item identification information, item state information, and valid modifier information for information of at least one node to be able to modify the item state (By disclosing, “For products that are assembled from multiple manufactured components, separate records may be maintained for each component.” (page 14 of Mateev); “As part of the initial registrant's (e.g., a product manufacturer 51) registration, and to initiate a blockchain custody log, a description of the product or asset must be provided or registered 200. This initial custody record includes the initial quantity of the asset, and any applicable identifying information (e.g., serial numbers of the assets or their packaging for each commercially saleable unit if applicable)” ; and 
            updating, by the root node upon generating a new item for a product, the product contract description by including item information into the product contract description (By disclosing, “As part of the initial registrant's (e.g., a product manufacturer 51) registration, and to initiate a blockchain custody log, a description of the product or asset must be provided or registered 200. This initial custody record includes the initial quantity of the asset, and any applicable identifying information (e.g., serial numbers of the assets or their packaging for each commercially saleable unit if applicable)”, which infers that every time a new serial number of a unit is added, the custody log is updated (page 11 and Fig. 2 of Mateev)),
            wherein the publishing of the product contract description and the product item contract description is performed by sending transactions into the network (By disclosing, “a blockchain is an electronic public ledger of transactions. The blockchain or ledger "grows" as "completed" blocks, which correspond to new transactions (e.g., changes of custody), are added to the blockchain” (page 9 and page 3 of Mateev)),
            wherein the transactions are verifiable by the nodes in the network (By disclosing, “A core or primary element of the disclosed systems is the use of encryption technology, including in particular software encryption technology. Such technology serves to create a non- repudiatable, and verifiable, electronic log of the chain of custody of the asset. The electronic log is confirmed / affirmed through use of secure identifiers for each of the users of the system (e.g., each of the various custody holders whenever the custody holders create, transfer, or receive an asset)” (page 9 of Mateev)),    
            wherein the transactions each refer to a contract account (By disclosing, “When all parties authorized to handle the assets in the supply chain are registered and all assets are registered, the blockchain provides a complete transaction history of each asset and is able to provide an account of every asset registered in the system” (page 10 of Mateev)), and                    
            wherein upon verification of a transaction by at least one node, the verified transaction is added to the blockchain with its address (By disclosing, “Once the new custodian accepts the shipping manifest, the transfer of custody is 
            Mateev does not expressly disclose:
            a product item contract including the product contract for the item.
            However, Tsukishima teaches:
            a product item contract including the product contract for the item (By disclosing, a home page 203 of parts of a PC product (product item contract) includes a link of a PC product (product contract) (paragraph [0046] and Fig. 2 of Tsukishima)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the product item contract including item identification information, item state information and valid modifier information as disclosed in Mateev in view of Tsukishima to include a product contract in the product item contract.  Doing so would result in an improved invention because this would allow users relate the product with the item and refer back to the product contract from the item contract, thus improving the overall user convenience of the claimed invention.
                       
Regarding claim 2, Mateev also discloses:
wherein the address of the root node is a public key of the root node (By disclosing, “The current custodian is responsible for obtaining the public key of the prospective custodian and using it to identify the new custodian in order to generate the shipping manifest.” (page 16 of Mateev)).

Regarding claim 3, Mateev also discloses:
         wherein the product state information is generated or updated such that the product state is determined according to one or more valid state transition rules (By disclosing, “To maintain integrity of the system, all subsequent transfers of custody must be recorded. This may include transfers within an entity's organization (e.g., transfer from manufacturer's factory to the warehouse or transfer by a shipper from one transshipment point to another)” (page 15 of Mateev); and “subsequent transfers of custody track the assets (individually if the assets are serialized) only from the point at which the asset is first registered. In other words, the blockchain chain-of-custody log only provides information downstream of the initial registration. Upstream chain of custody, if any, is not recorded within the blockchain log. While a downstream custodian, for example a distributor may create or initiate a blockchain for assets it receives, that distributor blockchain will only provide chain-of-custody information for those parties downstream of the distributor (e.g., warehouses, retailers, shippers)” (page 11 of Mateev)).  

Regarding claim 5, Mateev also discloses:
          wherein the item identification information is based on a unique, unpredictable number, being chosen upon creating the item (By disclosing, “each unit or collection of units of the asset is tagged with a unique serial number” (page 11 of Mateev); and “To expedite generation of the transfer manifest, the current custodian may use automated techniques to capture the serial numbers of each item in the shipment. For example, he may use bar code readers, RFID or NFC scanners, or some other technology, so long as the items being transferred have appropriate labeling or packaging to support use of such techniques” (page 17 of Mateev)).  

Regarding claim 9, Mateev also discloses:
          wherein a central verification authority provides verification for the nodes upon request and registers and verifies users of the nodes (By disclosing, “All potential members of supply chain access 110 a site (e.g., a blockchain service provider website, or a supply chain website or office) to register their respective membership” (page 12 of Mateev); and “An authorized agent of each supply-chain member provides 120 the required credentials (e.g., physical badge or driver's license or electronic identifying information) to evidence his/her identity and authorization to create an account within the supply chain” (page 13 of Mateev)). 

Regarding claim 10, Mateev also discloses:
          wherein consensus within the network is achieved using a Proof-of-Stake, wherein the stake is defined as the-a number of product items associated with a certain account (By disclosing, “The innovative system further may use techniques such as proof- of-work and proof-of-stake to append transactions to the log. These techniques create a distributed assurance in the integrity of the transaction log, including recording every time that the asset custody changes, with each such appended transaction being included in the encrypted transaction log” (page 3 of Mateev)).

 Regarding claim 11, Mateev also discloses:
            wherein a product item contract accumulates cryptographically a plurality of product items (By disclosing, “For products that are assembled from multiple manufactured components, separate records may be maintained for each component.” (page 14 of Mateev); “As part of the initial registrant's (e.g., a product manufacturer 51) registration, and to initiate a blockchain custody log, a description of the product or asset must be provided or registered 200. This initial custody record includes the initial quantity of the asset, and any applicable identifying information (e.g., serial numbers of the assets or their packaging for each commercially saleable unit if applicable)” (page 11 and Fig. 2 of Mateev); and “The present invention overcomes the disadvantages of the prior art and fulfills the needs described above by providing systems and methods for .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mateev et al. (WO 2017027648), in view of Tsukishima et al. (US 20020042662), and further in view of Mahakian et al. (US 20130197976).
Regarding claim 4, Mateev does not disclose:
          wherein the valid state transition rules are implemented as a key-value-map indicating a state as key and one or more valid states to which the state can be changed as values for the key.
          However, Mahakian teaches:
          wherein the valid state transition rules are implemented as a key-value-map indicating a state as key and one or more valid states to which the state can be changed as values for the key (By disclosing, “Intersection table 1400 includes one or more records, and each record includes a task instance identity, a fulfillment line identity, and a status value. Thus, the intersection table maps each status value to a task and a fulfillment line” (paragraph [0166] and Fig. 14 of Mahakian)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mateev in view of Mahakian to include a key-value-map indicating a state as key and one or more valid states to which the state can be changed as values for the key.  Doing so would result in an improved invention because this would allow the description of the state translated from a long sentence to a value that computerized system understands, thus improving the convenience of the claimed invention to be used in a computerized system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mateev et al. (WO 2017027648), in view of Tsukishima et al. (US 20020042662), and further in view of Sriram et al. (US 20160269182).
Regarding claim 6, Mateev does not disclose:
          the item identification information is computed as a hash value of a chosen serial number.  
        However, Sriram teaches:
        the item identification information is computed as a hash value of a chosen serial number (By disclosing, “In this case, a central, trusted authority (as discussed above) generates a series of private popcodes 12a, 12b, 12n, for each item in a lot of similar items. This is accomplished by concatenating a trusted party public key 10, security data 11, i.e. a master seed, and a serial number, for .  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mateev in view of Sriram to include an item identification information that is computed as a hash value of a chosen serial number.  Doing so would result in an improved invention because this would associate a unique cryptographic address with each and every item in a large group of associated items in a scalable manner (paragraph [0012] of Sriram).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mateev et al. (WO 2017027648), in view of Tsukishima et al. (US 20020042662), and further in view of Kuniavsky et al. (US 20170032237).
Regarding claim 7, Mateev also discloses:
          wherein to validate a product item, a node broadcasts a transaction in the network comprising product item identification information and a product contract description for the product item (By disclosing, “As part of the initial registrant's (e.g., a product manufacturer 51) registration, and to initiate a blockchain custody log, a description of the product or asset must be provided or registered 200. This initial custody record includes the initial quantity of the asset, and any applicable identifying information (e.g., serial numbers of the assets or their packaging for each commercially saleable unit if applicable)” (page 11 and Fig. 2 , and 
          nodes in the network may query the product contract description (By disclosing, each new custodian can verify the details in the shipping manifest of the custody log (page 17-18 and Fig. 5 of Mateev)).
          Mateev does not disclose:
          verify the transaction by computing item identification information.
          However, Kuniavsky teaches:
          verify the transaction by computing item identification information (By disclosing, “The seed value then feeds into the PRNG to produce a first of the original values at 42. This value is then written into the memory at 44. The initiator then ships or otherwise sends the object at 46”; and “At 52, the recipient's computer system then runs the same PRNG using the seed value to generate an authentication value. At 54, the authentication value is checked against the original value” (paragraph [0028], [0030]-[0031], Fig. 2 and Fig. 3 of Kuniavsky)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mateev .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mateev et al. (WO 2017027648), in view of Tsukishima et al. (US 20020042662), and further in view of Rae et al. (US 20170116693).
Regarding claim 8, Mateev does not disclose:
         wherein one of the valid states for an item is a terminated state (By disclosing, “A system for tracking and recording the chain-of-custody for assets within a supply chain that creates a non-repudiatable electronic log of each custody transfer at each transfer point from initial creation, to final transfer or disposal” (abstract of Mateev); “To maintain integrity of the system, all subsequent transfers of custody must be recorded. This may include transfers within an entity's organization (e.g., transfer from manufacturer's factory to the warehouse or transfer by a shipper from one transshipment point to another)” (page 15 of Mateev); “for certain supply chains (e.g., industrial users of hazardous products), the final user (both the consumer of the asset and the disposer) may be required to register” (page 12 of Mateev)).
         Mateev does not disclose:
         when a product item has the terminated state, the product item contract is removed from the blockchain.  
         However, Rae teaches:
         when a product item has the terminated state, the product item contract is removed from the blockchain (By disclosing, “A blockchain can be pruned by removing transactions that are no longer relevant and/or required” (paragraph [0056] of Rae)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mateev in view of Rae to include techniques of when a product item has the terminated state, the product item contract is removed from the blockchain.  Doing so would result in an improved invention because this would increase the loading and processing time of the blockchain, thus increasing the efficiency of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mateev et al. (WO 2017027648), in view of Tsukishima et al. (US 20020042662), and further in view of Kawai et al. (US 20190260585).
Regarding claim 12, Mateev further discloses:
          wherein a number of cryptographically accumulated product items is encrypted (By disclosing, “For products that are assembled from multiple manufactured components, separate records may be maintained for each .
          Mateev does not disclose:
          wherein a number of cryptographically accumulated product items is encrypted using homomorphic encryption and an encryption key is the public key of a receiving node. 
         However, Kawai teaches:
         encrypting data by using a public key with homomorphic encryption (By disclosing, “The present invention relates to homomorphic encryption”; and “encrypted texts need to be generated by using the same public key when homomorphic computation is performed” (paragraph [0001] and [0003] of Kawai)).
  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mateev in view of Kawai to include techniques of encrypting a number of cryptographically accumulated product items using homomorphic encryption and an encryption key is the public key of a receiving node.  Doing so would result in an improved invention because this would leverages the advantages of using homomorphic encryption (e.g. it is possible to edit data in an encrypted text without decrypting the encrypted text, etc.), thus increasing the functionality of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mateev et al. (WO 2017027648), in view of Tsukishima et al. (US 20020042662), further in view of Kasper (US 9875510), and Tschorsch et al. (Florian Tschorsch, “Bitcoin and Beyond: A Technical Survey on Decentralized Digital Currencies”, IEEE, March 2 2016).
Regarding claim 13, Mateev does not disclose:
          wherein for providing the Proof-of-Stake, blocks in the blockchain are bonded for finalization, wherein the finalization is based on a supermajority of validating nodes, wherein for bonding a zero-knowledge proof by the validating nodes is computed such that their stakes are within a certain range. 
           However, Kasper teaches:
wherein for providing the Proof-of-Stake, blocks in the blockchain are bonded for finalization, wherein the finalization is based on a supermajority of validating nodes, and proof by the validating nodes is computed such that their stakes are within a certain range.  (By disclosing, “Each block references and builds off a previous block using cryptographic functions called hashes” (Col 3 lines 5-38 of Kasper); “All consensus processes must eventually settle on one version of the record and all stakeholders are forced to come to agreement. Any disagreement is ultimately decided in a majority rules fashion by stake” (Col 14 lines 29-47) of Kasper); “The idea behind PoS is to make control of the public ledger proportional to ownership stake of the digital currency. It is hoped that PoS will be more energy efficient and more appropriately distribute control over the ledger. A number of PoS systems are structured in a similar way to PoW mining. Just as in PoW mining, PoS mining (also called staking, minting, or forging) requires finding blocks whose block hash falls within a restrictive range” (Col 4 line 66-Col 5 line 16 of Kasper)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mateev in view of Kasper to include techniques of for providing the Proof-of-Stake, blocks in the blockchain are bonded for finalization, wherein the finalization is based on a supermajority of validating nodes, and proof by the validating nodes is computed such that their stakes are within a certain range.  Doing so would result in an improved invention because this would allow the proof of stake be a 
          And Tschorsch teaches:
          using a zero-knowledge proof to validate a transaction by the validating nodes (By disclosing, “Another approach builds upon non-interactive zero-knowledge proofs [186]. Zerocoin [187] is a protocol extension to Bitcoin by which Alice can prove to others that she owns a bitcoin and is thus eligible to spend any other bitcoin. First she produces a secure commitment, i.e., the zerocoin, which is recorded in the block chain so that others can validate it. In order to spend a bitcoin, she broadcasts a zero-knowledge proof for the respective zerocoin, together with a transaction. The zero-knowledge proof protects Alice from linking the zerocoin to her. Still, the other participants can verify the transaction and the proof” (page 52-53 of Tschorsch)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mateev in view of Tschorsch to include techniques of using a zero-knowledge proof by the validating nodes to validate a transaction in a blockchain. Doing so would result in an improved invention because this would allow various parties verify the veracity of a transaction data without sharing the data that compose it, thus increasing the privacy and security of the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160098723 to Feeney for disclosing blockchain verification of goods.
US 20170178072 to Poornachandran for disclosing transferring ownership of a smart delivery package using blockchain. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685